Citation Nr: 1215807	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-39 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.  

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. R. dela Rosa



INTRODUCTION

The Veteran served on active duty from April 1983 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of the cervical spine is not productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

2.  The Veteran's service-connected degenerative arthritis of the lumbar spine is not productive of moderate limitation of motion of the thoracolumbar spine; forward flexion of the thoracolumbar spine that is greater than 30 degrees but less than 60 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor does the evidence show ankylosis.    

3.  The Veteran's back disabilities are not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician, and are also not productive of neurological impairment at any time during the appeal period.   

4.  The Veteran's bilateral feet symptoms most nearly approximate those of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).  

3.  The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

At the outset, the Board notes that the Veteran is challenging the initial evaluations assigned following the grants of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated.  The claim has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See generally Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran received adequate VCAA notice with regard to his service connection claims in August 2006, which was before the issuance of the March 2007 rating decision granting service connection for the issues on appeal.  Additionally, the August 2006 notice letter informed the Veteran as to disability ratings and effective dates.  See Dingess, supra.  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran regarding his claims for increased rating for his cervical spine, lumbosacral spine, and bilateral plantar fasciitis.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran.

As discussed above, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

This appeal was previously remanded by the Board in April 2010 for further development.  Additional VA treatment reports were received and VA examinations were conducted.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additional VA medical records were associated with the claims folder.  The Veteran was afforded VA examinations, the reports of which are of record.  The examinations are adequate as they were based on a review of the medical history, physical examination, and as sufficient information was provided such that the Board can render an informed determination.  At this time, the Board also acknowledges that the Veteran's last VA examinations were conducted in 2006 and 2010.  However, the examination reports are adequate for rating purposes as the Veteran's history, examination and clinical findings, and diagnoses are detailed.  The mere passage of time will not render inadequate an examination which was otherwise adequate for rating purposes when the claim was initially adjudicated.  See VAOPGCPREC 11-95.  Additionally, the Veteran has not asserted that the examination reports are inadequate.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Cervical spine

The RO granted service connection for degenerative arthritis of the cervical spine and assigned a 10 percent evaluation effective from June 1, 2006.  The Veteran alleges that he experiences pain, and muscle cramps that limit his daily activities and avers that he takes medicines to ease his pain.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  In the absence of limitation of motion, a 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a September 2006 QTC examination, physical examination of the cervical spine revealed no evidence of radiating pain on movement.  Range of motion revealed as follows:  flexion was from 0 to 45 degrees, extension was from 0 to 45 degrees, right lateral flexion was from 0 to 45 degrees, left lateral flexion was from 0 to 45 degrees, right rotation was from 0 to 80 degrees, and left rotation was from 0 to 80 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  An x-ray revealed minimal spondylosis at C5-6 but there was no significant foraminal stenosis or disc space narrowing.  The Veteran reported that he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  His usual occupation was as a supervisor.  At the time of examination, the Veteran had not been employed as of May 2006.  

In June 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran complained of discomfort and stiffness.  He denied a history of hospitalization, surgery, spine trauma, spine neoplasm, or spine condition flare-ups.  He described a history of fatigue, decreased motion, stiffness, weakness, muscle spasm, and spine pain over C5-6.  He rated the pain as 7/10 and described the pain as a constant pinching sensation that occurred daily.  He denied radiation of pain.  

Physical examination revealed no evidence of gibbus, kyphosis, reverse lordosis, list, scoliosis, or cervical spine ankylosis.  Additionally, there was no evidence of muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion was as follows:  flexion was from 0 to 45 degrees, extension was from 0 to 45 degrees, right lateral flexion was from 0 to 45 degrees, left lateral flexion was from 0 to 45 degrees, right rotation was from 0 to 70 degrees, and left rotation was from 0 to 70 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion and there were no additional limitations after three repetitions of range of motion.  Detailed reflex examination and detained motor examination revealed normal results.  Muscle tone was normal and there was no muscle atrophy.  An x-ray of the cervical spine revealed minimal disc space narrowing at C5-6.  The examiner noted that the Veteran was currently employed fulltime as a procurement technician and he has lost zero days during the past 12 months.  

The diagnosis was a normal clinical examination of the cervical spine with minimal disc space narrowing at C5-6, compatible with the Veteran's age and senescence.  The examiner noted that after a thorough physical examination and review of the x-ray, there was no diagnosis present other than age-related changes in the cervical spine.  The examiner noted that the Veteran's complaints did not show significant limitation of motion, no function loss associated with pain, weakness, excess fatigability, incoordination, swelling, deformity, or disuse atrophy.  There was no pain with pressure or manipulation.  The Veteran reported that the pain was constant but denied flare-ups.  

The Board finds that the medical record does not support a disability rating in excess of 10 percent for the Veteran's cervical spine disability, to include based on the limited motion attributable to pain.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran's service-connected degenerative arthritis of the cervical spine is not productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The September 2006 QTC examination showed that the Veteran's combined range of motion of the cervical spine was 340 degrees.  There was no evidence of muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Additionally, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The June 2010 C&P examination revealed that the Veteran's combined range of motion was 320.  There was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Testing revealed no objective evidence of pain on active range of motion or following repetitive motion and there were no additional limitations after three repetitions of range of motion.  Physical examination revealed no evidence of gibbus, kyphosis, reverse lordosis, list, scoliosis, or cervical spine ankylosis.  None of the criteria for a 20 percent disability rating or higher are met based on that evidence of the September 2006 QTC examination or the June 2010 VA examination.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's minimal disc narrowing of the cervical spine has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician).  The Veteran denied incapacitating episodes during the June 2010 C&P examination.  As such, an increased evaluation for incapacitating episodes under Diagnostic Code 5243 is not warranted.

The Veteran has not reported nor does the evidence show objective neurologic abnormalities.  During the June 2010 VA examination, the Veteran denied numbness, paresthesias, and neurological examination findings were normal.  Therefore, a separate evaluation is not for consideration.  

The Board has also considered the criteria set forth in Diagnostic Code 5003.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Moreover, a higher rating is not available pursuant to Code 5003.

The Board has considered the Veteran's lay statements and the June 2010 VA examination during which the Veteran complained of discomfort and stiffness.  While these statements are competent, credible, and probative, the entirety of the evidence does not show that the criteria for a rating in excess of 10 percent are met or approximated.  Neither his statements nor the medical evidence showed that he met the criteria for a 20 percent evaluation based on combined range of motion, loss of flexion to 15 degrees but not greater than 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examination reports specifically took into account pain on motion.  The examiners conducted complete physical examinations and also recorded the symptoms reported by the Veteran.  There was no evidence of incapacitating episodes.  The Veteran has not submitted medical evidence showing his range of motion was worse than objectively reported in the above-referenced examination reports.  In sum, based on the evidence of record the Board finds that the criteria for a rating in excess of 10 percent have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The Board has considered whether staged ratings are warranted based on distinct facts showing changes in the severity of the disability during the period of time covered by the claim.  However, the Board finds that, in accordance with the discussion above, at no point in time covered by this appeal does the evidence show that a higher rating is warranted.  The Board has also considered the Veteran's statements regarding the severity of his cervical spine pain and finds them competent, credible, and probative.  However, the totality of the evidence does not show an increased rating is warranted.  Accordingly, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar spine

The RO granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent evaluation effective from June 1, 2006.  The Veteran alleges that he experiences more pain when he gets up from bed in the morning.  

A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbular spine greater than 120 degrees but not more than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) (the General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  In the absence of limitation of motion, a 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

In a September 2006 QTC examination, the Veteran reported stiffness and pain located at the lower back.  He described the pain as sharp and cramping in nature and rated the pain as a 9/10.  He reported a "locking up" feeling in the lower back with prolonged standing but denied incapacitation.  He also denied functional impairment resulting from his back pain.  Physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasm was absent, and no tenderness was noted.  Straight leg raises was negative bilaterally.  Range of motion revealed as follows:  flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, right lateral flexion was from 0 to 30 degrees, left lateral flexion was from 0 to 30 degrees, right rotation was from 0 to 30 degrees, and left rotation was from 0 to 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position and there was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  An x-ray of the lumbar spine revealed minimal diffuse spondylosis.  There was no disc space narrowing, subluxation, or abnormality in the facet joints or pedicles.  The Veteran reported that he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  His usual occupation was as a supervisor.  At the time of examination, the Veteran had not been employed since May 2006.  

VA medical records show an active problem list including low back pain.  In July 2008, the Veteran reported daily low back pain occasionally radiating down to his legs without paresthesias that was aggravated by prolonged driving.  

In June 2010 the Veteran was accorded a C&P spine examination.  During the examination the Veteran complained of discomfort, pain, and problems bending.  He denied a history of hospitalization, surgery, spine trauma, spine neoplasm, or spine condition flare-ups.  He denied a history of urinary incontinence, urgency, retention requiring catheterization, frequency, and nocturia.  He also denied a history of fecal incontinence, constipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He described a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain over T8-S1 and the paraspinals six inches wide.  He rated the pain as 8/10 and described the pain as a constant sharp pain and muscle spasm that occurred daily.  He denied radiation of pain.  

Physical examination revealed no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  Additionally, there was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion was as follows:  flexion was from 0 to 115 degrees, extension was from 0 to 20 degrees, right lateral flexion was from 0 to 25 degrees, left lateral flexion was from 0 to 25 degrees, right lateral rotation was from 0 to 25 degrees, and left lateral rotation was from 0 to 30 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.  The examiner determined that he was unable to test if there were additional limitations after three repetitions of range of motion.  Detailed reflex examination and detained motor examination revealed normal results.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was negative and sitting straight leg raises were negative.  The spine could be flexed 80 to 90 degrees.  Active straight leg raises were to 80 degrees bilaterally and there was no evidence of radiculopathy.  An x-ray of the lumbar spine showed no evidence of fracture or subluxation.  The impression was normal.  

The diagnosis was a normal clinical examination of the lumbar spine.  The examiner noted that after a thorough physical examination and review of the x-ray, there was no diagnosis present to which the examiner could attach a chronic disabling condition.  The examiner noted that the Veteran's complaints did not show significant limitation of motion, no function loss associated with pain, weakness, excess fatigability, incoordination, swelling, deformity, or disuse atrophy.  There was no pain with pressure or manipulation.  The Veteran reported that the pain was constant but denied flare-ups.  

The Board finds that the medical record does not support disability rating in excess of 10 percent for the Veteran's lumbar spine disability, to include based on the limited motion attributable to pain.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  The Veteran's service-connected degenerative arthritis of the lumbar spine is not productive of moderate limitation of motion of the thoracolumbar spine; forward flexion of the thoracolumbar spine that is greater than 30 degrees but less than 60 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor does the evidence show ankylosis.

The September 2006 QTC examination showed that the Veteran's combined range of motion of the lumbar spine was 240 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The June 2010 C&P examination revealed that the Veteran's combined range of motion was 240 degrees.  There was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Testing revealed no objective evidence of pain on active range of motion.  The Veteran denied incapacitating episodes during the June 2010 C&P examination.  Physical examination revealed no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  None of the criteria for a 20 percent disability rating are met based on that evidence of the September 2006 QTC examination or the June 2010 VA examination.  

Although VA records show that the Veteran reported pain radiating down to his legs without paresthesias, during the September 2010 QTC examination, physical examination revealed no evidence of radiating pain on movement.  During the June 2010 VA examination, muscle tone was normal and there was no muscle atrophy.  The Veteran also denied numbness, paresthesias, and bladder or bowel impairment, to include one that is related to the service-connected back condition; therefore, a separate evaluation is not for consideration.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran does not have intervertebral disc syndrome.  As noted above, x-ray findings were normal.  In any event, the Board also notes that the Veteran denied incapacitating episodes.  As such, an increased evaluation for incapacitating episodes under Diagnostic Code 5243 is not warranted.

The Board has also considered the criteria set forth in Diagnostic Code 5003.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Moreover, a higher rating is not available pursuant to Code 5003.

Next, the Board has considered the Veteran's lay statements, the September 2006 QTC complaints of stiffness and pain in the lower back, and the June 2010 VA examination complaints of discomfort, pain, and problems with bending.  While these statements are competent, credible, and probative, the entirety of the evidence does not show that the criteria for a rating in excess of 10 percent are met or approximated.  Neither his statements nor the medical evidence showed that he met the criteria for a 20 percent evaluation based on combined range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examination reports specifically took into account pain on motion.  The examiners conducted complete physical examinations and also recorded the symptoms reported by the Veteran.  The Veteran has not submitted medical evidence showing his range of motion was worse than objectively reported in the above-referenced examination reports.  In sum, based on the evidence of record the Board finds that the criteria for a rating in excess of 10 percent have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The Board has considered whether staged ratings are warranted based on distinct facts showing changes in the severity of the disability during the period of time covered by the claim.  However, the Board finds that, in accordance with the discussion above, at no point in time covered by this appeal does the evidence show that a higher rating is warranted.  The Board has also considered the Veteran's statements regarding the severity of his lumbar spine pain and finds them competent, credible, and probative.  However, the totality of the evidence does not show an increased rating is warranted.  Accordingly, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Bilateral plantar fasciitis

The Veteran avers that he experienced pain daily including from the bottom of his heels.  

The Veteran's service-connected bilateral plantar fasciitis has been evaluated as 10 percent disabling under Diagnostic Code 5284, for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  Diagnostic Code 5284 allows for a 10 percent evaluation for "moderate" disability due to foot injury.  A 20 percent rating is assignable for "moderately severe" disability, and a 30 percent rating is warranted for "severe" disability.  A 40 percent rating is warranted with actual loss of use of the foot.

In a September 2006 QTC examination, the Veteran reported that he has had bilateral plantar fasciitis for six years.  He described pain in his feet as aching and sharp in nature that occurred once per month lasting for one week.  He rated the pain 8/10.  He reported that he had pain on rest, while standing, and while walking.  He denied functional impairment resulting from his bilateral plantar fasciitis.  The Veteran reported that he was able to take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  His usual occupation was as a supervisor.  At the time of examination, he had not been employed as of May 2006.  Physical examination revealed tenderness of the right and left feet.  There was no evidence of pes planus, pes cavus, or hammer toes.  Morton's metatarsalgia, Hallux valgus, and Hallux rigidus were not preset.  He did not exhibit any limitation with standing and walking and he did not require any type of support with his shoes.  X-rays revealed no valgus or varus deformity but showed heel spurs in the right and left feet.  The diagnosis was bilateral plantar fasciitis with heel spurs.  The examiner noted a subjective factor of pain and an objective factor of tenderness.  

In June 2010 the Veteran was accorded a C&P feet examination.  During the examination the Veteran described his symptoms as a pulling sensation on the sole of his feet.  He denied a history of foot related hospitalization, surgery, trauma, or neoplasm.  He did not report symptoms of pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  He also denied flare-ups of foot joint disease.  He was able to stand for 15 to 30 minutes and was able to walk for more than one quarter of a mile but less than one mile.  Physical examination of the feet revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no evidence of a skin or vascular foot abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of hallux valgus or rigidus or pes cavus (clawfoot).  The soles of both feet were soft and nontender.  There was no increased pain by forced dorsiflexion of the toes.  The examiner noted that the Veteran reported pain after examination of the feet for about a minute but he did not have a reaction whatsoever during the examination.  The examiner noted the examination was symmetrical bilaterally.  The Veteran's gait was normal.  X-rays of the feet were negative for fracture or destructive lesion.  There was a bilateral hammertoe deformity of the second through fifth digits.  There was no evidence for a calcified heel spur.  The impression was bilateral hammertoe deformity.  The examiner found that the clinical examination of both feet was normal for plantar fasciitis.  The x-ray of both feet was negative for heel spurs, which are usually associated with plantar fasciitis.  The examiner found that after a thorough physical examination and review of x-ray studies, there was no diagnosis present at the examination to which he could attach a chronic disabling condition.  The examiner noted that the Veteran was currently employed fulltime as a procurement technician and he has lost zero days during the past 12 months.  

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284, and consideration is given as to whether any of these diagnostic codes apply to the Veteran's service-connected disorder of the bilateral feet.  Of these, Diagnostic Codes 5277 (weak foot, bilateral), 5279 (metatarsalgia), and 5282 (hammer toe) need not be considered, as they provide a maximum 10 percent disability rating.  Regarding the remaining diagnostic codes for the foot, the Veteran does not have severe bilateral flatfoot or claw foot under Diagnostic Codes 5276 and 5278.  Furthermore, the Veteran's disability is not characterized by at least severe malunion or nonunion of tarsal or metatarsal bones under Diagnostic Code 5283.  Thus, the next higher, 20 percent rating is not assignable under these codes.

The evidence of record shows that the Veteran has complaints of pain and pulling in his feet; however, there is no indication that the Veteran's complaints are so severe as to be characterized as a "moderately severe" disability.  During the September 2006 QTC examination, the Veteran reported that he was able to take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  While the Veteran reported that he experienced daily pain, and there is no reason to doubt his credibility in that regard, during the June 2010 VA examination, the Veteran did not report symptoms of pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  He was able to stand for 15 to 30 minutes and was able to walk for more than one quarter of a mile but less than one mile.  Additionally, the examiner noted that the Veteran reported pain after examination of the feet for about a minute but he did not have a reaction whatsoever during the examination.  For the foregoing reasons, a schedular rating higher than 10 percent is not warranted for bilateral plantar fasciitis.  

The Board has considered whether staged ratings are warranted based on distinct facts showing changes in the severity of the disability during the period of time covered by the claim.  However, the Board finds that, in accordance with the discussion above, at no point in time covered by this appeal does the evidence show that a higher rating is warranted.  The Board has also considered the Veteran's statements regarding the severity of his bilateral feet pain and finds them competent, credible, and probative.  However, the totality of the evidence does not show an increased rating is warranted.  Accordingly, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Extra-schedular consideration & Rice

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's reported symptomatology is fully addressed by the rating criteria under which such disabilities are currently rated.  The Veteran's symptoms which include pain, are fully contemplated by the currently assigned ratings.  As demonstrated above, no more than a 10 percent rating (separately assigned) for the Veteran's cervical, lumbar, and bilateral foot disabilities is warranted.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed fulltime and has not alleged that he was unemployable during the course of the appeal due to any service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine is denied.    

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.  

Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis is denied.  


REMAND

Bilateral hearing loss

While the Board sincerely regrets the delay, the Veteran's claim seeking a compensable rating for bilateral hearing loss must again be remanded for additional development.

The Board acknowledges that Veteran's claim for entitlement to an initial compensable evaluation for bilateral hearing loss was previously remanded by the Board in April 2010 for further development.  In the remand, the Board requested that the RO obtain the Veteran's VA and private treatment reports since 2006.  While it is acknowledged that by letter dated in April 2010, the RO asked the Veteran to complete and submit appropriate forms authorizing VA to obtain private treatment reports and the RO informed the Veteran that VA outpatient treatment reports had been obtained, treatment reports from the Wilford Hall Clinic at Lackland Air Force Base were not obtained.  See December 2008 substantive appeal.  Thus, additional development in this regard is required. 

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 6, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran avers that he often missed important words during conversations and asserts that his hearing loss warrants a higher rating.  Since the last examination was conducted in 2010, a more contemporaneous VA examination will be needed.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Request medical records from the San Antonio VAMC dating from January 6, 2010.  If no further treatment records exist, the claims file should be documented accordingly. 

2.  Contact the appropriate agencies to request additional post-2006 treatment records from Lackland Air Force Base Hospital to include medical records from Wilford Hall Clinic dated in 2008.  All efforts to obtain such records should be documented in the claims folder.  If the additional records are not obtained in full, the RO must provide appropriate notice to the Veteran pursuant to 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for another VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be made available to the examiner for review in connection with his evaluation.  All findings should be recorded in detail, including audiometric testing and Maryland CNC testing.  Additionally, the examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.

4.  Thereafter, ensure that the development above has been completed, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


